Citation Nr: 9906084	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  98-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for 
bilateral shoulder disability, claimed as the result of VA 
surgery performed on March 13, 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1938 to 
September 1941 and from September 1942 to October 1945.  He 
filed this claim in June 1996.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefit sought 
in July 1997, and the veteran appealed.  He provided 
testimony during a hearing which was held at the RO in April 
1998.


FINDINGS OF FACT

1.  In March 1995, VA medical treatment was provided to the 
veteran.

2.  There is no competent medical evidence of record showing 
that bilateral shoulder disability was caused or made worse 
by any aspect of VA treatment in March 1995.


CONCLUSION OF LAW

The claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for bilateral shoulder disability, claimed as 
the result of VA surgery performed on March 13, 1995, is not 
well grounded.  38 U.S.C.A. §  5107(a) (West 1991 & Supp. 
1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will separately and 
briefly review the relevant law, regulations and Court 
decisions; describe the factual background of this case; and 
render an analysis of the claim.  

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S.Ct. 
552, 556 n.3 (1994):  "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment. . . .VA's action is 
not the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

Effective October 1, 1997, 38 U.S.C.A. § 1151, relating to 
benefits for persons disabled by treatment or vocational 
rehabilitation, was amended by Congress.  See section 422(a) 
of PL 104-204.  The purpose of the amendment is, in effect, 
to overrule the Supreme Court's decision in the Gardner case, 
which held that no showing of negligence is necessary for 
recovery under section 1151.  In pertinent part, § 1151 is 
amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). The Court's 
holding in Karnas requires that in all cases VA fully 
adjudicate a veteran's claim under both the new and old law 
and regulation to determine the extent to which each may be 
favorable to the veteran.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Well Grounded Claim Requirements

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail.  38 U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  If the Board finds that the claim for 
service connection is not well-grounded, there is no further 
duty to assist him in the development of his claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza v. Brown, 
7 Vet. App. 498, 535 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The significance of presenting a well grounded claim is that 
such a claim triggers the VA's chronological obligation to 
assist the claimant in the development of facts pertinent to 
the claim.  Where the claimant fails to present a well 
grounded claim, there is no duty to assist on the part of the 
VA.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

Factual Background

VA medical records from March 1995 are contained in the 
claims folder.  The veteran was hospitalized due to 
cardiovascular problems.  On initial admission on March 3, 
1995, the veteran complained of bilateral shoulder pain, and 
explained that he had had "all of (his) cartilage removed 
there".  His shoulder pain was being medicated on an as 
needed basis per orders.  

On being transferred to a second VA facility on March 9, 1995 
the veteran had an intake examination, at which time it was 
noted that he was taking Darvocet(r) for degenerative joint 
disease of his shoulders bilaterally.  He stated that he had 
right shoulder pain and degenerative joint disease, and that 
he had decreased range of motion in each shoulder.  
Clinically at that time, there was decreased range of motion 
of the shoulders bilaterally.  

The veteran had a pacemaker installed on March 13, 1995.  The 
hospital discharge summary indicates that the cardiac 
pacemaker surgery had made the veteran's cardiovascular 
symptoms much better, and that he was asymptomatic.

In June 1996, the veteran indicated that a VA physician named 
Dr. Bishop had treated him on June 12, 1996 and had advised 
him that he felt his shoulder problems were all due to the 
surgery he had on March 13, 1995.  The June 12, 1996 record 
of treatment from VA Dr. Bishop contains no such medical 
opinion.  

In an August 1996 physical therapy evaluation report, the 
veteran's history of having bilateral shoulder pain which 
began after his pacemaker surgery was reported, as was his 
history of having no other shoulder injuries.  

The RO ordered a VA examination in April 1997 to evaluate the 
veteran's claim for  § 1151 benefits for shoulder problems 
due to the March 1995 pacemaker surgery.  At that time, the 
veteran reported that he had lost function of his arms due to 
the pacemaker surgery in March 1995, reporting that his 
shoulders were fine before the surgery.  The physician 
examined the veteran's shoulders.  The impression was 
advanced arthritis degeneration of the shoulders with rotator 
cuff degeneration bilaterally, and that the veteran had 
significant loss of range of function of the shoulders.  The 
physician commented that he seriously doubted that the 
pacemaker surgery had anything to do with the arthritic 
degeneration of the shoulders which was present.

The veteran in his February 1998 substantive appeal, VA Form 
9, stated that he disagreed with the April 1997 VA 
physician's opinion.

During the veteran's hearing at the RO in April 1998, he 
testified as to the status of his shoulders before, during, 
and after the surgery which was performed in March 1995, and 
he felt that apparently something had happened during the 
March 1995 surgery to cause him to have bilateral shoulder 
problems  [hearing transcript at pages 1-5].

Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim pursuant to 38 U.S.C.A. 
§ 5107(a).  As discussed above, a claimant has the initial 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); Grisvois v. Brown, 
6 Vet. App. 136, 139 (1994).  

In this case, the first prong of the Caluza test is met, as 
there is evidence of current bilateral shoulder disability.  
The second prong of the test is met also, as VA medical 
records show VA treatment in March 1995.  

The third prong of the test, however, is not met.  There is 
no competent medical evidence of record of a nexus between 
the VA treatment and the current disability, under either 
version of 38 U.S.C.A. § 1151 discussed above.  That is, 
there is no competent medical evidence submitted which 
supports the veteran's contention that he has an additional 
disability as a result of VA medical treatment in March 1995.

The Board observes that the VA medical records disclose that 
the veteran had significant shoulder problems on admission to 
the VA facility on March 3, 1995.
He was not treated for such problems during his 
hospitalization, other than being maintained on medication.  
There is no evidence that the shoulder problems started or 
became clinically worse due to the March 1995 VA 
hospitalization, aside from the veteran's own statements. 

The only indicia of a nexus between VA treatment and the 
veteran's current bilateral shoulder disability are his own 
contentions.  Laypersons are incapable of supplying competent 
medical evidence, including that pertaining to a nexus 
between VA medical treatment and a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The veteran's expressed 
disagreement with the April 1997 VA physician's opinion 
carries no probative weight, as he is a layperson.  Id.  

Furthermore, the veteran, being a layperson, is unable to 
competently indicate that Dr. Bishop told him that his 
shoulder disabilities were caused by the March 1995 surgery.  
In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the United 
States Court of Veterans Appeals stated that "the connection 
between the layman's account, filtered as it was through a 
layman's sensibilities, of what a doctor purportedly said is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence".  Moreover, Dr. Bishop's treatment 
records were obtained and contained no such opinion.

The Board notes that there is no medical opinion evidence of 
record which indicates that any treatment in March 1995 
caused or chronically aggravated bilateral shoulder 
disability.  The 1995 VA treatment reports do not support the 
veteran's contentions and, as indicated above, the April 1997 
VA examiner essentially discounted VA treatment as being 
responsible for the veteran's shoulder disability.

Since the third prong of the Caluza test is not met, the 
claim is denied as not well grounded.

The Board notes that the disposition of the veteran's claim 
would be similar when adjudicated under either the former or 
the revised provisions of 38 U.S.C.A. § 1151.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In that regard, under 
either version of the law the evidence does not demonstrate 
that any claimed additional disability was the result of VA 
medical care.

Additional considerations

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the well-
groundedness of the claim, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes that the 
veteran has had ample opportunity to present his contentions 
and evidence, and that any error by the RO in the 
adjudication of the claim on a broader basis is not 
prejudicial.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. at 78.  The Court 
has recently held that the obligation exists only in the 
limited circumstances where the claimant has referenced other 
known and existing evidence which would well ground the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA 
is not on notice of any other known and existing evidence 
which would make the claim plausible. The RO obtained the 
June 12, 1995 treatment record of VA Dr. Bishop, and it does 
not indicate what the veteran says Dr. Bishop told him.  The 
Board's decision serves to further inform the veteran of the 
kind of evidence that would be necessary to make his claim 
well grounded, namely competent medical evidence which 
indicates that additional shoulder disability resulted from 
the VA medical treatment in March 1995.  


ORDER

The veteran having not submitted a well-grounded claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for bilateral shoulder disability, claimed as 
the result of VA surgery performed on March 13, 1995, the 
claim is denied.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

- 10 -


- 1 -


